Case: 17-30267   Document: 00514970577     Page: 1   Date Filed: 05/24/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                 No. 17-30267                     May 24, 2019
                                                                 Lyle W. Cayce
MORGAN WEBB; BRIANA WEBB,                                             Clerk


             Plaintiffs - Appellants

v.

TOWN OF SAINT JOSEPH; EDWARD L. BROWN,

             Defendants - Appellees




                Appeal from the United States District Court
                   for the Western District of Louisiana


Before HIGGINBOTHAM, SOUTHWICK, and COSTA, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:
      Ivan Webb sued the Town of St. Joseph and its Mayor, arguing that they
violated his federal and state constitutional rights by seeking—and then
seeking to collect on—a judgment that he owed over $50,000 for violating a
local ordinance. The district court concluded that the criteria for municipal
liability were not met and that the Mayor was at least entitled to qualified
immunity. We affirm summary judgment on the federal § 1983 claims, and
vacate and remand the state-law claim.
                                       I
      This case has a convoluted procedural history spanning both state and
federal court. It began straightforwardly, however: in November 2006, Ivan
    Case: 17-30267      Document: 00514970577        Page: 2    Date Filed: 05/24/2019



                                    No. 17-30267
Webb petitioned the St. Joseph Board of Aldermen for a permit to place a
mobile home on his father’s property. 1 He also requested the right to place
additional mobile homes on the property in the future. 2 Although the Board
only granted him a permit to place one mobile home on the property, Webb
placed a second home without a permit. 3 St. Joseph issued Webb a ticket for
violating a local ordinance providing that “[n]o building or other structure shall
be built or constructed in the Town of St. Joseph without there first being
obtained a permit from the Mayor and Board authorizing or approving the
construction of such building or other structure.” 4 Webb then applied for and
was denied a second permit. 5
      An assortment of court proceedings followed. The permit violation was
first tried before the Mayor’s Court, which found that Webb had violated the
ordinance by placing a second mobile home on the property. 6 It ordered Webb
to pay a fine of $100 per day beginning February 14, 2007, until he removed
the second trailer from the lot. 7 Webb appealed to state district court, which
held a de novo trial and also sided with St. Joseph. 8 The district court entered
a $58,200 judgment for St. Joseph—“representing the fine of $100 per day for
each of the 582 days from February 14, 2007 through the date of trial,




      1  See Webb v. Town of St. Joseph (Webb I), 560 F. App’x 362, 363 (5th Cir. 2014)
(per curiam).
       2 Id.
       3 Id.
       4 Id. Although the ticket was initially issued on February 7, 2007, the Chief of

Police remedied the error by certified letter on February 14, 2017. See Town of St.
Joseph v. Webb, 87 So. 3d 958, 960 (La. Ct. App. 2012).
       5 See Town of St. Joseph, 87 So. 3d at 960.
       6 See Webb I, 560 F. App’x at 363–64. The Mayor did not preside due to a conflict

of interest. Instead, the Louisiana Supreme Court appointed a state trial court judge
to preside. See Town of St. Joseph, 87 So. 3d at 960.
       7 See Webb I, 560 F. App’x at 363–64.
       8 See id. at 364.

                                           2
    Case: 17-30267      Document: 00514970577        Page: 3   Date Filed: 05/24/2019



                                   No. 17-30267
September 18, 2008.” Webb’s appeal of this decision was dismissed due to his
failure to pay court fees. 9
      At this point, St. Joseph officials attempted to collect on the $58,200
judgment. The Town Attorney, Karl Koch, filed a motion in the state district
court for execution by writ of fieri facias, which allowed St. Joseph to seize and
attempt to sell two lots belonging to Webb. 10 One of the lots was sold at a
sheriff’s sale, while the other was not ultimately sold. St. Joseph’s mayor,
Edward L. Brown, also sent Webb a letter notifying him that his alderman’s
wages—$500 a month—would be entirely withheld as a setoff on the money he
owed the town.
      Webb moved to annul the judgment, arguing that the matter had
exceeded the Mayor’s Court’s jurisdictional limits and that the ordinance did
not apply to mobile homes. 11 The district court denied the motion. 12 Webb
suspensively appealed to the Louisiana Second Circuit Court of Appeal, which
ruled in his favor in March 2012 and annulled the district court’s judgment. 13
It held that although the Louisiana Constitution required Webb to be given
reasonable notice of the charge against him, the ticket issued to Webb and the
complaint filed against him in the Mayor’s Court accused him only of violating
a single offense. 14 The Second Circuit Court of Appeal therefore held that “the
imposition of a fine of $58,200 for violations of the ordinance for 582 days
constituted an illegal sentence,” concluded that it could correct an illegal




      9 See id.
      10 See id.
      11 See Town of St. Joseph, 87 So. 3d at 961.
      12 See id.
      13 See id. at 963.
      14 See id. at 962–63.

                                          3
    Case: 17-30267       Document: 00514970577      Page: 4    Date Filed: 05/24/2019



                                     No. 17-30267
criminal sentence at any time, and reduced the fine to $100 for a single
violation of the ordinance. 15
      St. Joseph still withheld Webb’s alderman’s wages after the Second
Circuit Court of Appeal annulled the judgment, while it sought a writ of review
from the Louisiana Supreme Court. The decision became final once the
Louisiana Supreme Court denied the application for review in June 2012. 16 For
three months, St. Joseph continued to withhold wages and did not immediately
offer Webb backpay for the wages that had already been withheld. The Webbs
allege that Mayor Brown made an intentional decision to continue withholding
his wages and backpay even after the judgment was annulled, while the
defendants contend that this was the result of an “oversight.”
      As for Webb’s properties, one of the lots was never sold and St. Joseph
notified him that the writ of fieri facias on that lot had expired. The other lot
had already been sold at a sheriff’s sale, and St. Joseph reimbursed Webb $792
for the amount that the Town received from the sale. Webb suggests that he is
owed more from the sale and is owed rental income that he could have made
from both properties. The defendants counter that Webb’s attorney in fact
argued against voiding the original sale after a lawyer for the Sheriff had
identified a potential legal problem, since the property was sold to Webb’s
brother.
      In October 2012, Webb sued St. Joseph and Mayor Brown in federal
court, seeking damages for violations of his federal and state constitutional
rights. After Webb filed his federal suit, St. Joseph offered him $10,486.54 in
backpay for the withheld wages in October 2012. Webb interpreted this as




      15   See id. at 963.
      16   See Town of St. Joseph v. Webb, 91 So. 3d 976 (La. 2012) (mem.).
                                           4
    Case: 17-30267      Document: 00514970577        Page: 5    Date Filed: 05/24/2019



                                    No. 17-30267
contingent on his settling the case and did not initially accept the money. By
February 2013, however, Webb accepted the return of his wages.
      The district court initially granted St. Joseph’s motion to dismiss Webb’s
complaint as barred by res judicata, reasoning that Webb could have brought
the same claims or causes of action in his state court suit to annul the original
judgment. 17 We reversed, holding that when properly resolving any doubts
against applying res judicata in favor of Webb, there was insufficient evidence
that Webb could have brought the same claims or causes of actions in his state
lawsuit. 18 For example, Webb had alleged “violations of his rights based on
conduct that necessarily occurred after the [state] appellate decision,” such as
“that the Town continued to enforce the illegal sentence, retained the proceeds
that resulted from the sale of one of Webb’s properties seized by the Town
pursuant to the writ of fieri facias, and withheld Webb’s salary until October
2012.” 19
      Webb passed away in 2015 and his heirs, Morgan and Briana Webb, were
substituted as plaintiffs. On cross-motions for summary judgment, the district
court granted summary judgment to St. Joseph and to the Mayor in his
individual capacity. It also denied the Webbs’ motion to disqualify the Town
Attorney from representing the defendants. The Webbs appeal.
                                           II
      We review the district court’s grant of summary judgment de novo. 20
“Summary judgment is appropriate ‘if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment



      17 See Webb v. Town of St. Joseph, No. 12-02644, 2013 WL 2617090 (W.D. La.
June 11, 2013).
      18 See Webb I, 560 F. App’x at 366–67.
      19 Id. at 367.
      20 See Alvarez v. City of Brownsville, 904 F.3d 382, 389 (5th Cir. 2018) (en banc).

                                           5
     Case: 17-30267     Document: 00514970577       Page: 6    Date Filed: 05/24/2019



                                    No. 17-30267
as a matter of law.’” 21 “We resolve factual controversies in favor of the
nonmoving party, but only when there is an actual controversy, that is, when
both parties have submitted evidence of contradictory facts.” 22
       A claim under 42 U.S.C. § 1983 has two foundational elements: “a
violation of the Constitution or of federal law, and . . . that the violation was
committed by someone acting under color of state law.” 23 The Webbs’ § 1983
claim against St. Joseph must meet the requirements for municipal liability
established by Monell v. Department of Social Services 24 and its progeny. As
their § 1983 claim against Mayor Brown in his individual capacity is subject to
his qualified immunity defense, they must show that his actions “were
objectively unreasonable in light of clearly established law at the time of the
violation.” 25
                                         III
       We turn first to the Webbs’ claim against St. Joseph. While
municipalities can be sued directly under § 1983, Monell establishes that they
“cannot be found liable on a theory of vicarious liability or respondeat
superior.” 26 In other words, “the unconstitutional conduct must be directly
attributable to the municipality through some sort of official action or
imprimatur; isolated unconstitutional actions by municipal employees will
almost never trigger liability.” 27 To overcome summary judgment on a



       21 Id. (quoting Fed. R. Civ. Proc. 56(a)).
       22 Id. (quoting State Farm Fire & Cas. Co. v. Flowers, 854 F.3d 842, 844 (5th
Cir. 2017)).
       23 Rich v. Palko, 920 F.3d 288, 293–94 (5th Cir. 2019).
       24 436 U.S. 658 (1978).
       25 Sims v. City of Madisonville, 894 F.3d 632, 638 (5th Cir. 2018) (per curiam).
       26 Davidson v. City of Stafford, 848 F.3d 384, 395 (5th Cir. 2017), as revised

(Mar. 31, 2017) (citing Monell, 436 U.S. at 690–91).
       27 Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001); accord

Fennell v. Marion Indep. Sch. Dist., 804 F.3d 398, 412 (5th Cir. 2015).
                                          6
    Case: 17-30267      Document: 00514970577      Page: 7   Date Filed: 05/24/2019



                                   No. 17-30267
municipal liability claim, a plaintiff must therefore “demonstrate a dispute of
fact as to three elements: that (1) an official policy (2) promulgated by the
municipal policymaker (3) was the moving force behind the violation of a
constitutional right.” 28
                                         A
      Our caselaw establishes three ways of establishing a municipal policy for
the purposes of Monell liability. First, a plaintiff can show “written policy
statements, ordinances, or regulations.” 29 Second, a plaintiff can show “a
widespread practice that is so common and well-settled as to constitute a
custom that fairly represents municipal policy.” 30 Third, even a single decision
may constitute municipal policy in “rare circumstances” when the official or
entity possessing “final policymaking authority” for an action “performs the
specific act that forms the basis of the § 1983 claim.” 31
      The Webbs do not allege any written municipal policy or widespread
practice. Instead, their argument centers on whether an official with “final
policymaking authority” took the actions underpinning their § 1983 claim—
namely, the initial effort to obtain a judgment penalizing Webb for 582 days of
violations rather than a single day, coupled with the related effort to collect on
that judgment by withholding Webb’s alderman’s wages and seizing his
property. We therefore will focus our inquiry on this issue.




      28  Davidson, 848 F.3d at 395.
      29  Alvarez, 904 F.3d at 389–90.
       30 Id. at 390.
       31 Davidson, 848 F.3d at 395 (citing, e.g., Pembaur v. City of Cincinnati, 475

U.S. 469, 480, 482, 484–85 (1986)); see also Anderson v. City of McComb, 539 F. App’x
385, 388 n.2 (5th Cir. 2013) (“When the policymakers are the violators, no further
proof of municipal policy or custom is required.”).
                                         7
    Case: 17-30267      Document: 00514970577        Page: 8    Date Filed: 05/24/2019



                                    No. 17-30267
                                           B
       “[A] final decisionmaker’s adoption of a course of action ‘tailored to a
particular situation and not intended to control decisions in later situations’
may, in some circumstances, give rise to municipal liability under § 1983.” 32
This requires the “deliberate choice to follow a course of action . . . made from
among various alternatives by the official or officials responsible for
establishing final policy with respect to the subject matter in question.” 33
Therefore, the “critical question” is generally “to decide who is the final
policymaker, which is an issue of state law.” 34
      Our inquiry does not end where state law does not establish the relevant
actor as a final policymaker, however. A municipal employee may also possess
final policymaking authority where the final policymaker has delegated that
authority, either expressly or impliedly. 35 Not all delegations of authority are
delegations of policymaking authority—“[w]e have long recognized that the
‘discretion to exercise a particular function does not necessarily entail final
policymaking authority over that function.’” 36
      The Webbs argue that St. Joseph’s liability is grounded in the actions of
two officials, the Town Attorney and Mayor Brown. We address in turn


      32  Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 406 (1997) (quoting
Pembaur, 475 U.S. at 481).
       33 Garza v. City of Donna, 922 F.3d 626, 638 (5th Cir. 2019) (quoting Pembaur,

475 U.S. at 483–84) (first emphasis added).
       34 Advanced Tech. Bldg. Sols., L.L.C. v. City of Jackson, 817 F.3d 163, 166 (5th

Cir. 2016) (citing Jett v. Dall. Indep. Sch. Dist., 7 F.3d 1241, 1245 (5th Cir. 1993)).
       35 See Zarnow v. City of Wichita Falls, 614 F.3d 161, 167 (5th Cir. 2010).
       36 Valle v. City of Houston, 613 F.3d 536, 542–43 (5th Cir. 2010) (quoting Bolton

v. City of Dallas, 541 F.3d 545, 549 (5th Cir. 2008) (per curiam)); see Zarnow, 614
F.3d at 167 (“There is a fine distinction between a policymaker and a
decisionmaker.”); Bennett v. City of Slidell, 728 F.2d 762, 769 (5th Cir. 1984) (en banc)
(“Policymakers act in the place of the governing body in the area of their
responsibility; they are not supervised except as to the totality of their
performance.”).
                                           8
    Case: 17-30267     Document: 00514970577       Page: 9   Date Filed: 05/24/2019



                                   No. 17-30267
whether each is a “final policymaker” whose one-time actions could generate
municipal liability.
                                         1
      The Town Attorney took most of the actions relevant to this case. He filed
the initial charge against Webb; pursued a judgment through the Louisiana
courts; and initiated proceedings to collect on the judgment, including by
seeking writs of fieri facias on Webb’s properties. If the Town Attorney acted
as a final policymaker, we would easily conclude that these actions could
ground municipal liability. We ultimately agree with the district court, though,
that the Town Attorney was not a final policymaker for St. Joseph.
      We first look to where state law rests policymaking authority,
considering “the relevant legal materials, including state and local positive
law, as well as custom or usage having the force of law.” 37 The relevant statute
provides only that the municipal attorney’s “duties in such capacity may
include representation of all municipal officers . . . in actions against them in
connection with and arising out of their functions as such officers, and other
duties as prescribed by the mayor.” 38 This suggests that the Town Attorney
was authorized to act in a representative—not policymaking—capacity, and
the Webbs present no evidence that state or local custom imbued the Town
Attorney with general policymaking authority. In cases where an attorney has
been treated as a local government policymaker, there was substantially
clearer vesting of such authority or other unique circumstances not present




      37Jett v. Dall. Indep. Sch. Dist., 491 U.S. 701, 737 (1989) (internal quotation
marks omitted).
     38 La. Rev. Stat. § 33:386(C).

                                         9
    Case: 17-30267     Document: 00514970577       Page: 10    Date Filed: 05/24/2019



                                    No. 17-30267
here. 39 Indeed, the Webbs at points appear to concede that the Town Attorney
does not inherently hold policymaking authority for St. Joseph.
      Instead, the Webbs principally argue that Mayor Brown delegated his
final policymaking authority to the Town Attorney. They cite his affidavit,
where he described how he “left the decisions regarding how to proceed with
the litigation against Ivan Webb up to the Town Attorneys” and how, even
though he “directed the [Town Attorney] to proceed with the collection efforts,
he “left the decisions about how to conduct these legal proceedings up to the
Town’s attorney . . . [and] expected that the Town’s attorney would only come
to [him] for decisions about matters which required a decision by the client.”
They also reference Louisiana law providing that a town’s mayor, as the “chief
executive officer of the municipality,” 40 may “delegate the performance of
administrative duties to such municipal officers or employees as he deems
necessary and advisable.” 41 In sum, they suggest that once the Mayor left
decisions about how to collect the judgment against Webb up to the Town
Attorney, the Town Attorney became a final policymaker.




      39  See Pembaur, 475 U.S. at 484–85 (observing that Ohio law authorized a
county prosecutor not just to render legal advice, but also to instruct county officers
“in matters connected with their official duties”); Culbertson v. Lykos, 790 F.3d 608,
624 (5th Cir. 2015) (observing that a district attorney “arguably” was a final
policymaker in the specific area of determining what witnesses to use in prosecutions,
though not deciding the issue); Turner v. Upton County, 915 F.2d 133, 137–38 (5th
Cir. 1990) (concluding that a county could be liable for the actions of a district
attorney, not because the district attorney was an authorized policymaker for the
county, but because he was a member of a conspiracy including the county sheriff—
who was an authorized policymaker); cf. Bennett, 728 F.2d at 769 (concluding that a
city attorney had no policymaking authority because he was “employed only to give
legal advice”).
       40 La. Rev. Stat. § 33:362(B).
       41 Id. § 33:404(A)(2).

                                          10
    Case: 17-30267      Document: 00514970577        Page: 11    Date Filed: 05/24/2019



                                    No. 17-30267
      This argument conflates policymaking authority with decision-making
authority, something our caselaw counsels against. 42 A true policymaker must
“decide the goals for a particular city function and devise the means of
achieving those goals.” 43 We see no indication that the Town Attorney was
given final policymaking authority in this vein, beyond a grant of decision-
making authority to pursue the goal of enforcing the city ordinance and
collecting the judgment. Although the Town Attorney had the discretion to
make certain decisions about how to pursue St. Joseph’s judgment against
Webb, “[i]f the mere exercise of discretion by an employee could give rise to a
constitutional violation, the result would be indistinguishable from respondeat
superior.” 44 The wrongful conduct alleged by the plaintiffs on the part of the
Town Attorney therefore does not fall into the narrow category of action by a
final policymaker that can by itself ground municipal liability.
                                           2
      This raises the natural question of whether the Mayor’s status as a final
policymaker could ground § 1983 liability on the part of St. Joseph. 45 Even
when an official with final policymaking authority does not directly act to set
policy, a municipality may be liable in “extreme factual situations” when that
official ratifies a subordinate’s decision, which requires more than the defense
of a decision or action shown to be unconstitutional after the fact. 46 A
municipality may also be liable when a policymaker engages in deliberately
indifferent failure to control subordinates in a way likely to result in violation


      42  See Valle, 613 F.3d at 543–44 (“Although [the relevant ordinances] confer
decisionmaking or operational command authority on [the official], it does not follow
that [the official] . . . acts in a policymaking capacity.”); Bolton, 541 F.3d at 548–50.
       43 Bennett, 728 F.2d at 769; accord Zarnow, 614 F.3d at 167.
       44 City of St. Louis v. Praprotnik, 485 U.S. 112, 126 (1988) (plurality opinion).
       45 The parties appear to agree that Mayor Brown qualifies as a final

policymaker for the purposes of municipal liability.
       46 See Davidson, 848 F.3d at 395–96.

                                           11
    Case: 17-30267     Document: 00514970577       Page: 12    Date Filed: 05/24/2019



                                   No. 17-30267
of constitutional rights. 47 The Webbs do not argue, however, that Mayor Brown
was deliberately indifferent in failing to control the Town Attorney—nor do
they argue that Mayor Brown subsequently ratified the Town Attorney’s
actions. 48 We have held that such arguments can be waived. 49 On the record
and arguments before us, we cannot conclude that the plaintiffs have
established a genuine fact issue over whether St. Joseph can be held liable for
its mayor’s indirect actions in failing to supervise, or subsequently ratifying,
its Town Attorney’s conduct.
      The question therefore becomes whether Mayor Brown, acting as a final
policymaker, himself made decisions that threatened Webb’s constitutional
rights. The Webbs argue that the Mayor took three categories of actions that
can ground municipal liability: first, he was generally involved as a


      47  See Alvarez, 904 F.3d at 390 (“To base deliberate indifference on a single
incident, ‘it should have been apparent to the policymaker that a constitutional
violation was the highly predictable consequence of a particular policy.’” (quoting
Burge v. St. Tammany Par., 336 F.3d 363, 373 (5th Cir. 2003)).
       48 The Webbs fleetingly argue that St. Joseph is liable because Mayor Brown

“approv[ed] the acts of the Town Attorney,” but present no further argument on this
point. This is not enough to demonstrate the sort of “extreme factual situation” where
ratification applies. See, e.g., Culbertson, 790 F.3d at 621 (“If a final policymaker
approves a subordinate’s recommendation and also the subordinate’s reasoning, that
approval is considered a ratification chargeable to the municipality. This theory of
ratification has been limited to ‘extreme factual situations.’” (emphasis added and
citations omitted)); Okon v. Harris Cty. Hosp. Dist., 426 F. App’x 312, 317 n.10 (5th
Cir. 2011) (per curiam) (“Only if the authorized policymakers approve a subordinate’s
decision and the basis for it would their ratification be chargeable to the
municipality.” (internal quotation marks omitted)); Peterson v. City of Fort Worth,
588 F.3d 838, 848 (5th Cir. 2009) (finding no ratification where a policymaker
“determined after investigation that [the challenged conduct] complied with the
department’s policies”); World Wide St. Preachers Fellowship v. Town of Columbia,
591 F.3d 747, 755 (5th Cir. 2009) (suggesting that ratification might occur if the
supervisor explicitly ratified or defended a subordinate’s actions and “the
subordinate’s actions are sufficiently extreme—for instance, an obvious violation of
clearly established law”).
       49 See Valle, 613 F.3d at 544 & n.5 (holding that litigants waived their

ratification argument by failing to raise it in their opening brief).
                                         12
    Case: 17-30267     Document: 00514970577       Page: 13    Date Filed: 05/24/2019



                                    No. 17-30267
policymaker throughout the decision-making process; second, he personally
initiated the withholding of Webb’s alderman’s wages; and third, he was
responsible for the failure to stop withholding Webb’s wages and to return the
wages already withheld until three months after the annulment of the
judgment became final. 50
      We have no difficulty concluding that the Webbs failed to present
sufficient summary judgment evidence that Mayor Brown was involved
throughout the decision-making process in a way that would generate
municipal liability, especially in light of the simultaneous suggestion that the
Town Attorney had been delegated decision-making authority. 51 But the
Webbs also argue that Mayor Brown took affirmative actions to impede Webb’s
constitutional rights, which poses a closer issue. They have presented
sufficient evidence to support their allegation that Mayor Brown was
personally involved in the initial decision to collect on the judgment, including
by withholding Webb’s alderman’s wages—he conceded as much in his
affidavit, and the letter informing Webb of the withholding came from and was
signed by the Mayor. It is less clear, though, whether the Mayor made any
affirmative decision to continue withholding Webb’s wages—and not to return
wages already withheld—until three months after the annulment became
final. There is a paucity of evidence on both sides on this issue: Mayor Brown
asserts only that this was the result of an “oversight” by his office, while the
Webbs present no evidence to the contrary beyond arguing that a jury could


      50  There is no concrete suggestion that Mayor Brown was personally involved
in the seizure of Webb’s properties or subsequent attempts to sell them. Nor is there
any indication that the Mayor made decisions regarding the language of the charging
instrument or the nature of the judgment sought.
       51 See, e.g., Davidson, 848 F.3d at 395 (observing that although a single action

by a policymaker can establish municipal liability, this only occurs in “rare
circumstances” where “a policymaker performs the specific act the forms the basis of
the § 1983 claim” (emphasis added).
                                          13
    Case: 17-30267      Document: 00514970577       Page: 14    Date Filed: 05/24/2019



                                    No. 17-30267
infer from a history of bad blood between Webb and the Mayor that the decision
was no oversight. We ultimately conclude that the Webbs have not shown a
fact issue over whether the continued withholding of Webb’s wages was the
result of a “deliberate choice to follow a course of action . . . made from among
various alternatives by [the Mayor].” 52
      In sum, the Webbs argue that this falls into the narrow range of cases
where municipal liability can stem from individual, one-off decisions by an
authorized policymaker. They have not shown that the Town Attorney was a
final policymaker for these purposes, and therefore have not shown that St.
Joseph should be liable as a municipality for his discretionary decisions. It is
possible that affirmative decisions made by the Mayor, rather than the Town
Attorney, could have generated municipal liability. The only affirmative
decision by Mayor Brown that the Webbs have adequately substantiated,
however, was his initial decision to take efforts to collect on the—at that time,
final—judgment. With our focus substantially narrowed, we therefore turn to
whether this decision was the “moving force” behind a violation of a
constitutional right.
                                           C
      After establishing a sufficiently official municipal policy promulgated by
an authorized policymaker, a plaintiff must then show that the policy was the
“moving force” behind the constitutional violation. 53 This requires showing
either that the policy itself was unconstitutional 54 or that it was adopted with




      52  E.g., Garza, 922 F.3d at 638.
      53  See Alvarez, 904 F.3d at 390.
       54 See Bryan Cty., 520 U.S. at 404 (“Where a plaintiff claims that a particular

municipal action itself violates federal law, or directs an employee to do so, resolving
these issues of fault and causation is straightforward.”).
                                          14
    Case: 17-30267      Document: 00514970577        Page: 15    Date Filed: 05/24/2019



                                    No. 17-30267
deliberate indifference to the “known or obvious fact that such constitutional
violations would result.” 55
      As we have explained, the only potential municipal policy that could
ground the Webbs’ claim against St. Joseph arises from Mayor Brown’s alleged
decision, as a final policymaker, to initially begin undertaking efforts to collect
on the judgment. The Webbs offer two arguments as to why this specific
decision was unconstitutional.
      First, the Webbs argue that it was impermissible for St. Joseph to
withhold Webb’s wages without formal garnishment procedures. The
defendants aver that the withholding was authorized by Louisiana Civil Code
article 1893, which allows for “compensation” by operation of law “when two
persons owe to each other sums of money or quantities of fungible things
identical in kind, and these sums or quantities are liquidated and presently
due,” such that “both obligations [are extinguished] to the lesser amount.” 56
They argue that they were not required to institute formal garnishment
procedures as a result. In response, the Webbs argue that this was
inappropriate “self-help” to which St. Joseph was not entitled to resort in lieu
of a formal statutory garnishment proceeding. They also observe that if St.
Joseph had pursued garnishment, it would only have been able to seize 25% of
Webb’s alderman’s wages, not the entirety of the wages. The Webbs point to no
authority, though, that allows us to conclude that it violates federal
constitutional law for a municipality to pursue one statutorily authorized
mechanism to collect on a final judgment over another. In fact, they appear to



      55  Shumpert v. City of Tupelo, 905 F.3d 310, 316–17 (5th Cir. 2018), as revised
(Sept. 25, 2018).
       56 La. Civ. Code art. 1893; see also, e.g., Richard v. Vidrine Auto. Servs., Inc.,

729 So. 2d 1174, 1177–78 (La. Ct. App. 1999) (describing how an employer’s claim for
compensation can authorize setoffs against wages in certain circumstances).
                                           15
    Case: 17-30267     Document: 00514970577       Page: 16    Date Filed: 05/24/2019



                                   No. 17-30267
concede that state-law limitations on garnishment do not generate a federal
claim that could support § 1983 liability.
      More     broadly,   the    Webbs     contend    that    the   judgment     was
unconstitutional and that St. Joseph was therefore not authorized to take
efforts to collect on it. They submit no caselaw, and we are not aware of any,
establishing that a municipality violates constitutional rights when it
undertakes efforts to collect on a final court judgment—albeit one later
determined to be unconstitutional—by withholding wages in a manner
authorized by law. 57 St. Joseph and its policymakers were initially entitled to
rely on the judgment, rendered final by Webb’s failure to perfect his appeal,
and to undertake steps to collect on that judgment.
                                         ***
      A common thread running throughout the Supreme Court’s and our own
caselaw on municipal liability is that such liability “is limited to action for
which the municipality is actually responsible.” 58 The Webbs have painted a
picture of poor decisions and bureaucratic dysfunction—but they have not
established that St. Joseph policy was the moving force behind the violation of
any constitutional right. We therefore affirm the district court’s grant of
summary judgment to St. Joseph on the Webbs’ § 1983 claim.
                                         IV
      The same analysis demonstrates why Mayor Brown is entitled to
summary judgment on the claim against him in his individual capacity. As we


      57  At oral argument and in their briefing, the Webbs attempt to analogize this
case to our decision in Ballard v. Wall, where we held that private attorneys could be
liable under § 1983 as state actors when they allegedly conspired with a judge to
essentially operate a “debtor’s prison” to extract money from judgment debtors. 413
F.3d 510 (5th Cir. 2005). We do not extract from Ballard a principle that any effort
to collect on a final judgment ultimately determined to be unlawful is
unconstitutional.
       58 Burge, 187 F.3d at 471 (5th Cir. 1999) (quoting Pembaur, 475 U.S. at 479).

                                         16
    Case: 17-30267     Document: 00514970577       Page: 17    Date Filed: 05/24/2019



                                    No. 17-30267
have explained, the summary judgment record does not support the Webbs’
far-reaching allegations that the Mayor was personally involved throughout
the challenged conduct. It also does not support their allegation that the Mayor
deliberately withheld Webb’s wages even after the judgment was finally
annulled. They cite no evidence, for example, that Webb asked for his wages to
be reinstated and was denied. 59 At most, the summary judgment evidence
allows that the Mayor made the initial decision to pursue collection on the
$58,200 final judgment. As in their arguments for municipal liability, however,
the Webbs offer no way for us to conclude that this specific action by the Mayor
violated Webb’s constitutional rights—let alone that such action was
unreasonable given clearly established law. 60 We will therefore also affirm the
district court’s grant of summary judgment to Mayor Brown on the § 1983
claim against him in his individual capacity.
      Again, our decision is shaped by the arguments and evidence the Webbs
have presented. They do not allege that Mayor Brown is individually liable due
to failure to supervise the Town Attorney or subsequent adoption of the Town
Attorney’s actions. And, while they do allege that Mayor Brown made the
affirmative decision to continue withholding Webb’s wages after the
annulment became final, they do not present evidence sufficient to support this




      59  While Webb sent Mayor Brown a letter in May 2011 demanding the return
of his alderman’s wages, this was before the Second Circuit Court of Appeal annulled
the judgment.
       60 Mayor Brown raises the defense of qualified immunity, which requires the

Webbs to show “(1) that [he] violated a statutory or constitutional right, and (2) that
the right was clearly established at the time of the challenged conduct.” E.g., Cutler
v. Stephen F. Austin State Univ., 767 F.3d 462, 469 (5th Cir. 2014) (internal quotation
marks omitted). Because we conclude that the Webbs have not adequately
substantiated any concrete conduct on Mayor Brown’s part that violated Webb’s
constitutional rights, we need not address the “clearly established” prong of qualified
immunity.
                                          17
    Case: 17-30267      Document: 00514970577        Page: 18    Date Filed: 05/24/2019



                                    No. 17-30267
conclusion. Perhaps on a different record, the Mayor would not be entitled to
summary judgment on his individual liability. Not here.
                                           V
      We must turn to two final housekeeping matters. First, the Webbs also
argue that the district court erred in denying the motion to disqualify the Town
Attorney from acting both as counsel and as a potential witness. We review
this for abuse of discretion, assessing fact-finding for clear error and
performing a “‘careful examination,’ or de novo review, of the district court’s
application of the relevant rules of attorney conduct.” 61 In evaluating a motion
to disqualify, “[a] court must take into account not only the various ethical
precepts adopted by the profession but also the social interests at stake.” 62
      Acknowledging that the relevant rules establish that a lawyer shall not
act as advocate where the lawyer is also likely to be a necessary witness, 63 the
district court concluded that the Town Attorney’s testimony was unnecessary.
It explained that details about the Town Attorney’s motivations and reasoning
were irrelevant to the fundamental question—whether the complained-of
conduct emerged from a municipal policy established by an authorized
policymaker. We find no abuse of discretion in the denial of the motion to
disqualify.




      61  F.D.I.C. v. U.S. Fire Ins. Co., 50 F.3d 1304, 1311–12 (5th Cir. 1995).
      62  Id. at 1314 (“Among the factors that we have considered in the past are
whether a conflict has (1) the appearance of impropriety in general, or (2) a possibility
that a specific impropriety will occur, and (3) the likelihood of public suspicion from
the impropriety outweighs any social interests which will be served by the lawyer’s
continued participation in the case.” (internal quotation marks omitted)).
       63 See ABA Model Rules of Prof’l Conduct 3.7(a); ABA Model Code of Prof’l

Responsibility DR 5–101(B), 5–102(A). The relevant portion of the Model Rules of
Professional Conduct is identical to Louisiana’s rule concerning the propriety of
counsel acting as a witness.
                                           18
    Case: 17-30267       Document: 00514970577      Page: 19    Date Filed: 05/24/2019



                                     No. 17-30267
      Second, the district court summarily dismissed Webb’s state-law claim
for violation of his right to be free of excessive fines under Article I, Section 20
of the Louisiana Constitution. Although the district court suggested that its
analysis applied with “equal force” to the state-law claim, its discussion was
otherwise specific to 42 U.S.C. § 1983. The decision did not address the merits
of the Webbs’ federal or state constitutional claims, instead resolving the
individual-capacity claim on qualified immunity and the municipal-liability
claim on the absence of culpable action by a final policymaker. These
conclusions do not provide a sufficient basis for rejecting the state
constitutional claim.
      This said, the district court has discretion to decline to exercise
supplemental jurisdiction over state-law claims, especially where the sole
federal claims have been eliminated prior to trial. 64 We therefore vacate the
summary judgment on the Webbs’ state-constitution claim and remand for the
district court to determine whether it is appropriate to continue to exercise
federal jurisdiction over the state-law claim, and, if so, to address that claim
more fully.
                                          VI
      We affirm the district court’s grant of summary judgment to both
defendants on the Webbs’ § 1983 claims. We vacate the grant of summary
judgment on the Webbs’ state constitutional claim, however, and remand for
the district court to assess its jurisdiction over this claim.




      64   See, e.g., Mendoza v. Murphy, 532 F.3d 342, 345–47 (5th Cir. 2008).
                                           19